DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al. (US 2006/0058798).
With respect to claim 1, Roman discloses a method of using a bone distraction system (see figs 18-20 below) comprising a ratchet (fig 19-20, 476) and a distractor (fig 18, 410) that includes a distractor body (Fig 18, 410), which supports the ratchet and includes a screw (fig 18, 430) and a sleeve (fig 18, 418) that is connected to the screw, the method comprising: blocking rotation of the screw (paragraph 73), relative to the ratchet about an axis of rotation in a first direction of rotation, with a first surface (fig 20, 496) of the ratchet until a first torque equal to or greater than a first minimum value (paragraph 73, must overcome the spring force) is applied to the screw in the first direction of rotation; applying the first torque to the screw in the first direction of rotation such that the screw rotates relative to the sleeve and the ratchet in the first direction of rotation, thereby causing the screw to cam over the first surface (fig 19, A, paragraph 73); and blocking rotation of the screw, relative to the ratchet about the axis of rotation in a second direction of rotation that is opposite the first direction of rotation (paragraph 73, and fig 20, B), with a second surface (fig 20, 498) of the ratchet until a second torque equal to or greater than a second minimum value (same spring force, paragraph 73), is applied to the screw in the second direction of rotation. With respect to claim 2, Roman discloses further comprising: applying the second torque to the screw in the second direction of rotation such that the screw rotates relative to the sleeve and the ratchet in the second direction of rotation, thereby causing the screw to cam over the second surface (paragraph 73). With respect to claim 3, Roman discloses wherein the first minimum value is about equal to the second minimum value (paragraph 73, spring bias force). With respect to claim 4, Roman discloses wherein the bone distraction system further comprises an instrument (Fig 26A) including a handle portion (fig 26A, 530) and a tip portion (fig 26A, 602), wherein the instrument is configured such that the instrument defines a maximum value (paragraph 89, torque limiting driver) for the output torque, the maximum value being greater than the first minimum value and the second minimum value, and wherein the method further comprises: engaging the screw with the tip (paragraph 81); receiving an input torque with the handle (paragraph 89, torque limiting driver); and applying an output torque to the screw (paragraph 81). With respect to claim 5, Roman discloses, wherein the instrument includes a torque limiting mechanism (paragraph 89) that defines the maximum value for the output torque, and wherein the method further comprises: inputting an input torque greater than the maximum value to the handle portion such that the torque limiting mechanism prevents the input torque from being transferred to the tip portion (paragraph 89). With respect to claim 6, Roman discloses wherein the bone distraction system further comprises a first footplate (fig 18, 414) attached to the sleeve and a second footplate (fig 18, 412) attached to the screw, and wherein the method further comprises: rotating the screw such that the first footplate translates along the axis of rotation relative to the screw and relative to the first footplate (abstract). With respect to claim 7, Roman discloses further including: applying the first torque (paragraph 73 and fig 19) such that the screw rotates relative to the ratchet about the axis of rotation in the first direction of rotation, thereby causing the screw to simultaneously cam over both the first surface and the second surface. With respect to claim 9, Roman discloses wherein the step of blocking rotation of the screw, relative to the ratchet about the axis of rotation in the first direction of rotation, further comprises abutting the screw (surface 482 abuts 496, fig 19 and paragraph 73) with the first surface of the ratchet so as to prevent rotation of the screw relative to the ratchet about the axis of rotation in the first direction of rotation; and wherein the step of blocking rotation of the screw, relative to the ratchet about the axis of rotation in the second direction of rotation further comprises abutting the screw (surface 484 abuts 498 in paragraph 73) with the second surface of the ratchet so as to prevent rotation of the screw relative to the screw about the axis of rotation in the second direction of rotation.
With respect to claim 10, Roman discloses a method of using a bone distraction system (see figs 18-20) comprising a ratchet (fig 19, 476) and a distractor (fig 18, 410) that includes a distractor body (fig 18, 420), which supports the ratchet and includes a sleeve (fig 18, 418) and a screw (fig 18, 430) that is positioned partially within the sleeve, the method comprising: preventing, by engaging the ratchet with the screw, rotation of the screw, relative to the sleeve and the ratchet about an axis of rotation in a first direction of rotation, until a first torque equal to or greater than a first minimum torque value, that is greater than 0 N-m, is applied to the screw in the first direction of rotation (fig 19 and paragraph 73, must overcome the spring force to rotate); applying the first torque to the screw in the first direction of rotation such that the screw rotates relative to the sleeve and the ratchet in the first direction of rotation, wherein the screw is rotatable relative to the sleeve in the first direction of rotation only upon application of the first torque in the first direction of rotation (paragraph 73 and fig 19, A, rotation in the A direction after spring force is overcome); and preventing, by engaging the ratchet with the screw, rotation of the screw, relative to the sleeve and the ratchet about the axis of rotation in a second direction of rotation that is opposite the first direction of rotation, until a second torque equal to or greater than a second minimum torque value, that is greater than 0 N-m (force of the spring), is applied to the screw in the second direction of rotation, wherein the screw is rotatable relative to the sleeve in the second direction of rotation only upon application of the second torque in the second direction of rotation (paragraph 73 and fig 20, B). With respect to claim 11, Roman discloses further comprising: applying the second torque to the screw in the second direction of rotation such that the screw rotates relative to the sleeve and the ratchet in the second direction of rotation (fig 20, B). With respect to claim 12, Roman discloses wherein the first minimum torque value is about equal to the second minimum torque value (paragraph 73, rotation is biased on overcoming the spring force of spring 490). With respect to claim 13, Roman discloses wherein the screw defines a plurality of flats (fig 20, 482, 484, see fig 20 below) that are angularly spaced about the axis of rotation, the ratchet defines a tip portion (see fig 19 below) that is configured to abut a first one of the plurality of flats, and the method further comprises: blocking rotation of the screw, relative to the ratchet about the axis of rotation in the first direction of rotation, with interference between the tip portion and flat until the first torque is applied to the screw (paragraph 73). With respect to claim 16, Roman discloses wherein the ratchet remains translationally fixed relative to the screw with respect to the axis of rotation as the screw rotates relative to the ratchet about the axis of rotation (fig 18, ratchet remains in contact with flats portion 466). With respect to claim 17, Roman discloses wherein the ratchet comprises a first surface (fig 20, 496) that faces in the first direction of rotation and a second surface (fig 20, 498) that faces in the second direction of rotation, and the method further comprises: blocking, with interference between the first surface and the second surface, rotation of the screw, relative to the ratchet about the axis of rotation in the first direction of rotation, until the first torque is applied to the screw in the first direction of rotation causing the first surface to cam over the second surface and the screw to rotate relative to the ratchet about the axis of rotation in the first direction of rotation (paragraph 73, describes the screw flat surfaces engaging the surfaces 496 and 496 until the rotational force overcomes the spring 490 force and allows the screw to rotate in the respective directions). With respect to claim 18, Roman discloses wherein the first surface defines an angle with respect to a radial ray that extends from the axis of rotation in a straight line that is perpendicular to the axis of rotation and passes through the first surface at the angle, and the angle is about 90° (see enlarged fig 20 below). With respect to claim 19, Roman discloses wherein the screw comprises a third surface (see figure 19 below) and the ratchet comprises a fourth surface (see fig 19 below, surface of bottom edge of 486 ), and the ratchet is configured to be supported by the distractor body such that interference between the third surface, and the method further comprises: blocking rotation of the of the screw relative to the ratchet about the axis of rotation in the second direction of rotation until a torque equal to or greater than the second minimum value is applied to the screw in the second direction causing the third surface to cam over the fourth surface and the screw to rotate relative to the ratchet about the axis of rotation in the second direction of rotation (paragraph 73, fig 19 rotation is blocked in the second direction in fig 19). With respect to claim 20, Roman discloses wherein the third surface is different than the first surface, and the second surface is different than the fourth surface (fig 19 and 20 below point to different surfaces for each surface). With respect to claim 21, Roman discloses wherein the screw defines a plurality of flats (see fig 20 below) that are angularly spaced about the axis of rotation, the ratchet defines a tip portion (see fig 19 below) that is configured to abut a first one of the plurality of flats, and the method further comprises: blocking rotation of the screw, relative to the ratchet about the axis of rotation in the first direction of rotation, with interference between the tip portion and flat blocks until the first torque is applied to the screw (paragraph 73). With respect to claim 22, Roman discloses wherein the plurality of flats includes four flats that are equidistantly spaced from adjacent ones of the plurality of flats in the angular direction with respect to the axis of rotation (see fig 20 below). 


    PNG
    media_image1.png
    751
    759
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. (US 2006/0058798).
Roman discloses the claimed invention except for wherein the first minimum value and the second minimum value are each equal to about 0.05 N-m.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the first minimum value and the second minimum value are each equal to about 0.05 N-m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8. 10-13 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. The applicant argues with respect to claims 1 and 10 that Roman does not disclose rotating counterclockwise and overcoming the spring force to allow rotation in the second direction. The examiner respectfully disagrees. Paragraph 73 states “The cam surface 496 of ratchet pin 488 forces the ratchet pin 488 against the bias of spring 490, thereby permitting rotation of the drive screw 430, as illustrated between FIGS. 19 and 20”. As discussed here bias of the spring is overcome in both the first direction (figure 19) and the second direction (figure 20). Both directions in paragraph 73 are discussed as needing torque/force to overcome the spring bias. 
The applicant does not separately argue the 103 rejection.
The rejections are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773